Blandford, J.
The defendant purchased three acres of land in the *110southwest córner of lot number sixty-one, in the shape of a triangle ;■ the defendants owned sixty-one acres, embracing the northwest corner' of lot number sixty two, .which lay immediately south of lot number sixty-one, in the Cowetta Reserve of Muscogee county. The defendant,, who had a brick yard, adjacent, entered upon three and one-fourth acres in the northwest corner of lot number sixty-two and was excavating and removing the dirt to his brick yard, when a bill was filed to-enjoin him from so doing :
W. A. Little; Peabody, Brannon & Battle, for plaintiff in error..
Goetcbius & Chappell, for defendant.
Held, that defendant had no title to the land so entered upon, andón the final trial a verdict and decree enjoining him from interfering: therewith was right.
(a) No error in the rulings below appears.
Judgment affirmed.